Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         11-FEB-2020
                                                         02:11 PM

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  ERIC RICHARD ELESON, Petitioner,

                                 vs.

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Eric Richard Eleson’s

petition for writ of habeas corpus, filed on January 29, 2020,

the documents attached thereto and submitted in support thereof,

and the record, it appears that petitioner presents no special

reason for this court to invoke its jurisdiction at this time.

See Oili v. Chang, 57 Haw. 411, 412, 557 P.2d 787, 788 (1976)

(the supreme court “will not exercise its original jurisdiction

in habeas corpus proceedings when relief is available in a lower

court and no special reason exists for invoking its

jurisdiction”).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of habeas

corpus without payment of the filing fee.

          DATED: Honolulu, Hawai#i, February 11, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2